Citation Nr: 1038599	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  10-14 780	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include whether the disability was incurred in the line of 
duty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Thereafter, the Veteran's file was transferred to the RO in 
Columbia, South Carolina.

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In August 2010, the Veteran requested a video conference hearing 
before a Veterans Law Judge of the Board.  See 38 C.F.R. 
§§ 3.103(c)(1); 20.700(a) (2009).  Such a hearing has not been 
scheduled, and the Veteran's request for such a hearing has not 
been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge.  The Veteran and his 
representative should be notified by 
letter of the date, time, and place of 
such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

